PER CURIAM.
Respondent wife, Doris Auritt, appeals an order denying her motion to transfer venue to Pinellas County in this dissolution of marriage action brought by her husband, Louis, in Dade County.
Doris and Louis Auritt resided together in Tierra Verde, Pinellas County, Florida, and to the present maintain their marital residence there. Approximately seven years ago Louis was offered employment in Miami, moved here and leased an apartment. Doris refused to relocate and Louis made weekend visits to Tierra Verde. Gradually these visits grew less and less frequent. Doris in September 1975 then began to make harassing telephone calls to Louis in the early hours of the morning accusing him of keeping company with another woman. Louis filed a petition for dissolution of marriage in Dade County and Doris moved to dismiss for improper venue or in the alternative to transfer the cause to Pinellas County. After hearing, the chancellor denied the motion.
The following holding in Carroll v. Carroll, Fla.App.1975, 322 So.2d 53 is dispositive of the venue issue presented in this case:
“To protect the beneficial purposes of both the marriage dissolution legislation and the venue statute, we are required to look, not for the county or the scattered counties where the breach may be said to have occurred, but to the single county where the marriage last existed. In that county the intact marriage was last evidenced by a continuing union of partners who intended to remain and to remain married, indefinitely if not permanently.”
The marriage between Doris and Louis last existed in Pinellas County. The marital residence in which Doris resides and upon which Louis applied for and received each year a Homestead exemption is there. In addition, the Tierra Verde address has been listed by Louis on his federal tax returns and his driver’s license. Doris has never lived in or visited Dade County. Thus, the mere fact that Louis decided to seek a dissolution of marriage as a result of the harassing telephone calls has no significance in the resolution of the venue question. See Carroll, supra, at 56.
Accordingly, the order of denial is reversed and the cause remanded with directions to transfer the action to Pinellas County.
Reversed and remanded with directions.